I concur in the opinion of Mr. Justice Sloss in this cause but I do not agree to all that may be implied from some of the expressions therein. The distress and privations brought upon persons employed in various industries of the state by injuries from their own incautious conduct are great and are sufficient to constitute *Page 707 
a matter of public concern which the state may well redress by any reasonable means. It is reasonable that the burden of relief should primarily fall upon the industries in which the injuries occur and be a part of the expense of production to be ultimately borne by the consumer. The state may provide a reasonable scheme whereby all persons carrying on such industries shall contribute to a fund out of which the persons so injured may be compensated to some extent for the damages inflicted. But I do not agree to the proposition that "liability for injury suffered by employees through accident may be imposed upon employers who have been guilty of no breach of duty," if by this it is meant that the whole burden may lawfully be cast upon innocent employers whose employees are injured, without affording them any means of dividing the burden with more fortunate employers engaged in the industries whose employees have not carelessly hurt themselves. This would not be a reasonable method of accomplishing the public purpose in view. The state's power to compel relief to such employees comes from the fact that the public interest is promoted by having the sufferings of such injured employees alleviated. It is a matter of public concern and is no more the private concern of the particular employer than of any other person who is free from blame. If the Workmen's Compensation Act provided nothing more than that the damages suffered by the employee entirely from his own fault should be wholly paid by his blameless employer, I should say that the means for remedying the public evil was oppressive and unreasonable and that the law so declaring would be invalid. But the law does not stop there. It proceeds to establish a state compensation insurance fund out of which such damages may be paid and to which the employer may resort for his protection. By paying a relatively small sum as insurance he can wholly relieve himself from liability to the employee. In practical operation this will be done and the provisions of the act will place the burden of paying the damages suffered by employees primarily and with substantial equality upon all of the industries affected. The act is, in its effect, the same as the scheme held valid by the supreme court of Washington in State v. Clausen, cited by Justice Sloss. The only difference is that by the Washington law the contribution to the fund is compulsory, whereas by our law contribution is compelled only *Page 708 
by the self-interest of the employer. Because of this provision I consider the act reasonable; without it I think it would be unreasonable and invalid. The recent decision of the court of appeals of New York in Jensen v. Southern Pacific Co., 215 N.Y. 514, [109 N.E. 600], referred to in the main opinion, sustains a law similar to ours in this respect upon substantially the same ground.